DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on June 8, 2021.  Claims 1-20 are pending in the application.
Status of Objections and Rejections
New grounds of rejection are necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 8-10 is/are rejected under 35 U.S.C. 102 as being anticipated by Frant (U.S. 3,431,182).
Regarding claims 1-2, Frant teaches a reference half-cell (Fig. 1; Col. 2, lines 40-41, 68-69, 71: electrode 20; since the electrode 20 including a container 22 containing an internal reference electrode 32 and reference electrolyte 30, it is deemed to be a reference half-cell) for an electrochemical sensor for measuring an analyte of a measured medium (Col. 1, lines 27-29: electrochemical detection and measurement for determining and measuring the presence of fluoride ions), the reference half-cell comprising:
a housing (Fig. 1; Col. 2, lines 42-43: an elongated, hollow tubular container or stem 22) defining a chamber (Fig. 1: indicating the container 22 defining a chamber) containing an electrolyte (Fig. 1; Col. 2, lines 68-69: a reference electrolyte 30), the 
an electrode (Fig. 1; Col. 2, line 71: internal reference electrode 32) disposed in the electrolyte in the chamber (Fig. 1: showing the internal reference electrode 32 disposed in the reference electrolyte 30 in the chamber defined by the container 22); and 
a junction (Fig. 1; Col. 2, line 50: membrane 24) disposed in the aperture (Fig. 1; Col. 2, lines 49-50: one end of container/stem 22 is capped or sealed with a barrier or membrane 24) such that an interface between the junction and the housing wall is impermeable (Col. 2, lines 50-51: membrane 24 formed of a substantially imporous, high purity, crystalline fluoride; thus membrane 24 is deemed to be impermeable interface between the junction and the housing wall),
wherein the junction is nonporous (Col. 2, line 50: membrane 24 is imporous) and impermeable to mass transfer between the measured medium and the electrolyte (since the junction is imporous, it must be impermeable to mass transfer between the measured medium and the electrolyte; for claim 1); and
wherein the junction consists essentially of lanthanum trifluoride (Fig. 1; Col. 5, lines 17-18: a pellet of optical grade (99.99% pure) monocrystalline lanthanum trifluoride; for claim 2).

+), and wherein, when in contact with the measuring medium, the junction enables electrical current flow between the electrode and a measuring half-cell, which is sensitive to the analyte” is inherent property of the material of the junction, lanthanum trifluoride.  Since the material of the junction disclosed in the prior art (Frant, Fig. 1; Col. 5, line 18: lanthanum trifluoride) and in the instant specification ([0027] lines 1-2: lanthanum trifluoride LaF3) is the same, it must have the same properties as claimed.

Regarding claim 8, Frant teaches the electrode (Fig. 1; Col. 2, line 71: internal reference electrode 32) is a silver wire coated with a silver halide (Col. 2, line 71 to Col. 3, line 1: the internal reference electrode 32 is the well-known Ag-AgCl element, i.e., a silver wire coated with a silver halide, AgCl).

Regarding claim 9, Frant teaches the silver halide is silver chloride (Col. 2, line 71 to Col. 3, line 1: the internal reference electrode 32 is the well-known Ag-AgCl element), and wherein the electrolyte includes potassium chloride (Col. 2, lines 68-69: a reference electrolyte 30 is an aqueous solution of KCl).

Regarding claim 10, Frant teaches the electrolyte is a liquid (Col. 2, lines 68-69: a reference electrolyte 30 is an aqueous solution).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frant in view of Peters (G. Peters, A Reference Electrode with Free-Diffusion Liquid Junction for Electrochemical Measurements under Changing Pressure Conditions, Analytical Chemistry, 1997, page 2362-66).
Regarding claim 7, Frant discloses all limitations of claim 1 as applied to claim 1.  Frant does not explicitly disclose the junction consists essentially of low-resistance glass having an impedance less than 2 gigaohm.
However, Peters teaches a liquid junction of the reference electrode using a glass capillary (page 2363, Col. 2, para. 3, lines 1-2).  The electrical resistance of the liquid junction was calculated to be 19 kΩ (page 2364, Col. 2, para. 4, lines 1-2), which is within the claimed range less than 2 gigaohm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frant by substituting the junction with the glass capillary that is low-resistance and has an impedance less than 2 gigaohm as taught by Peters.  The suggestion for doing so would have been that the low-resistance glass capillary is a suitable material for the liquid junction of the reference electrode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Allowable Subject Matter
Claim(s) 3-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all of the cumulative limitations of claims 3-6 with particular attention to the limitations:
the electrically conductive is nonporous and impermeable to mass transfer between the measured medium and the electrolyte is a carbon-containing compound (claim 3);
the electrically conductive is nonporous and impermeable to mass transfer between the measured medium and the electrolyte and consists essentially of graphite (claim 4);
the electrically conductive is nonporous and impermeable to mass transfer between the measured medium and the electrolyte and consists essentially of glass-like carbon (claim 5);
the electrically conductive is nonporous and impermeable to mass transfer between the measured medium and the electrolyte and consists essentially of graphene (claim 6).
Here, Frant teaches an electrode 20 comprising an internal reference electrode 32 (Fig. 1) and a substantially imporous membrane 24 (Fig. 1-2; Col. 2, lines 49-51) that is made of monocrystalline lanthanum trifluoride (Col. 5, lines 17-18) between reference electrolyte 30 inside the container 22 and the measuring medium 40 (Fig. 2).  Since the material of the junction disclosed in the prior art (Frant, Fig. 1; Col. 5, line 18: lanthanum trifluoride) and in the instant specification ([0027] lines 1-2: lanthanum trifluoride LaF3) is the same, it must have the same properties as claimed, such as electrically conductive, nonporous and impermeable to mass transfer between the measured medium and the .

Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitations “a measuring half-cell including a measuring electrode, a measuring electrolyte and an ion-selective sensing element, the ion-selective sensing element being sensitive to a species of the medium to be measured” and “a reference junction is electrically conductive, nonporous and impermeable to mass transfer between the medium and the reference electrolyte, and insensitive to the species to be measured, wherein the species to be measured is hydrogen ions (H+)” in amended claim 11 are not obvious over the prior art.  The pertinent art Frant teaches an electrode 20 comprising an internal reference electrode 32 (Fig. 1) and a substantially imporous membrane 24 (Fig. 1-2; Col. 2, lines 49-51) that is made of monocrystalline lanthanum trifluoride (Col. 5, lines 17-18) between reference electrolyte 30 inside the container 22 and the +).

Regarding claim 17, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitations “a reference half-cell including a junction that is electrically conductive, nonporous and impermeable to mass transfer between the medium and the reference electrolyte, and insensitive to the species to be measured, wherein the species to be measured is hydrogen ions (H+)” and “a measuring electrode that is sensitive to the analyte” in amended claim 17 are not obvious over the prior art.  The pertinent art Frant teaches an electrode 20 comprising an internal reference electrode 32 (Fig. 1) and a substantially imporous membrane 24 (Fig. 1-2; Col. 2, lines 49-51) that is made of monocrystalline lanthanum trifluoride (Col. 5, lines 17-18) between reference electrolyte 30 inside the container 22 and the measuring medium 40 (Fig. 2), but does not teach the measuring electrode that is sensitive to the analyte.  The pertinent art Wilhelm teaches a reference half-cell (Fig. 1; Col. 6, lines 26-27) including a porous diaphragm +).
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795      
       
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795